Name: Council Regulation (EEC) No 3823/85 of 20 December 1985 amending, on account of the accession of Spain and Portugal, Regulation (EEC) No 2950/83 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund
 Type: Regulation
 Subject Matter: employment;  EU finance;  Europe;  European construction
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 370/23 COUNCIL REGULATION (EEC) No 3823/85 of 20 December 1985 amending, on account 6f the accession of Spain and Portugal , Regulation (EEC) No 2950/83 on the implementation of Decision 83/516/EEC on the tasks of the European Social Fund THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 396 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Having regard to the opinion of the Economic and Social Committee, Whereas Article 3 of Regulation (EEC) No 2950/83 (') defines the French overseas departments, Greece, Green ­ land, Ireland, the Mezzogiorno and Northern Ireland as regions where there is an especially serious and prolonged imbalance in employment qualifying for the estblished rate of assistance of 55 % ; whereas it also provides for accelerated depreciation of the training centres established in these regions ; whereas the reference to Greenland has become null and void as a result of Green ­ land's withdrawal from the Community ; Whereas Annex I, Chapter VIII, point 5 of the Act of Accession has already included Portugal in the list of regions in Article 3 ( 1 ) of Regulation (EEC) No 2950/83 and whereas Annex XXXII, Chapter VI, point 1 of the Act of Accession has already laid down the conditions in which the accelerated depreciation specified in Article 3 (2) of that Regulation shall apply ; Whereas as regards Spain, Article 3 ( 1 ) of the above Regu ­ lation should be adjusted in accordance with the guide ­ lines laid down in Annex II , Chapter V, point 5 of the Act of Accession, and those regions of Spain specified where there is an especially serious and prolonged imbalance in employment and which qualify for the increased rate of assistance and accelerated depreciation ; Whereas, in order to enable Spain and Portugal to qualify from 1986 onwards for aid from the Fund, a special dead ­ line for the submission of applications by those States should be set on a provisional basis ; Whereas the date by which the Commission is to have decided on the applications of all the Member States for 1986 should be 30 April 1986 ; Whereas, by virtue of Article 2 (3) of the Treaty of Acces ­ sion of Spain and Portugal, the measures referred to in Article 396 of the Act of Accession may be adopted before accession , entering into force subject to, and on the date of, entry into force of this Treaty, HAS ADOPTED THIS REGULATION : Article 1 Article 3 of Regulation (EEC) No 2950/83 shall be replaced by the following : 'Article 3 1 . Operations to further employment in Greece, the autonomous regions of Andalucia, the Canary Islands, Castilla-Leon, Castilla-La-Mancha, Extremadura, Galicia, Murcia and Ceuta and Melilla, the French overseas departments, Ireland, the Mezzogiorno, Portugal and Northern Ireland shall qualify for the increased rate of assistance provided for in Article 5 (2) of Decision 83/516/EEC. 2. In the application of the first indent of Article 1 (b) the depreciation of training centres established in the regions specified in paragraph 1 may be calculated over a period of six years, insofar as such a method of depreciation is compatible with that in force in the Member State concerned. In such a case, the allowance for depreciation shall be considered fully provided for at the end of the sixth year after the establishment of a centre . 3 . Portuguese vocational training centres already set up at the date of accession shall be covered by the same provisions as those laid down in paragraph 2 until 31 December 1991 . The depreciation calculation shall be based on the residual value of the training centres as at 1 January 1986 . In the case of such centres, the allowance for depreciation shall be con ­ sidered fully provided for at the end of the sixth year following the date of accession .' Article 2 By way of derogation from Article 4 ( 1 ) of Regulation (EEC) No 2950/83 , applications for operations to be carried out during 1986 to promote employment in Spain and Portugal must be submitted by 1 February 1986 . Article 3 The deadline laid down in the first sentence of Article 4 (2) of Regulation (EEC) No 2950/83 is set at 30 April 1986 for 1986 . Article 4 This Regulation shall enter into force on 1 January 1986, subject to the entry into force of the Treaty of Accession of Spain and Portugal .(') OJ No L 289, 22. 10 . 1983, p. 1 . No L 370/24 Official Journal of the European Communities 31 . 12 . 85 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1985 . For the Council The President R. KRIEPS